J-A03009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRIAN W. SPANGENBERG                       :
                                               :
                       Appellant               :   No. 1295 MDA 2019

          Appeal from the Judgment of Sentence Entered April 23, 2019
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0001590-2010


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                                FILED APRIL 14, 2021

        Brian W. Spangenberg (Appellant) appeals from the judgment of

sentence imposed following revocation of his probation and resentencing for

robbery.1 Additionally, Appellant’s counsel (Counsel), seeks to withdraw from

representation pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Upon review,

we grant Counsel’s petition to withdraw and affirm Appellant’s judgment of

sentence.

        The trial court summarized the factual and procedural history of this

case as follows:

              On November 16, 2009, McCarthy Taxi company reported
        a robbery by a masked male, later determined to be Appellant.
        Upon arrival, the Scranton Police found the McCarthy dispatcher
        covered in blood due to blunt-force head trauma. Police learned
____________________________________________


1   18 Pa.C.S.A. § 3701(a)(1).
J-A03009-21


      that the Appellant, a former McCarthy employee, smashed
      surveillance cameras and assaulted the dispatcher by repeatedly
      hitting him in the head and face with a tire iron, causing severe
      injuries and hospitalization. Later, the Appellant utilized the same
      tire iron to pry open a metal safe, stealing cash deposits. The
      injured dispatcher fear[ed] for his life and begged the Appellant
      to take the money and leave. The Appellant fled the scene.
      During the police investigation, the Appellant’s girlfriend, Amber
      Lewis, and her daughter, confessed that the Appellant committed
      the robbery and assault at McCarthy Taxi Cab Company. . . .

             Subsequently, on July 29, 2010, the Appellant entered a
      guilty plea to one count of Robbery, 18 Pa.C.S.A. § 3701(a)(1).
      After completion of a pre-sentence investigative report, this
      [c]ourt sentenced the Appellant on October 19, 2010, to four (4)
      to eight (8) years of state incarceration, followed by two (2) years
      of state supervised probation. While serving parole for the instant
      offense, and prior to commencement of the two (2) years state
      supervised probation, the Appellant re-offended on January 17,
      2018.     In a sixteen (16) count criminal information the
      Commonwealth alleged that the Appellant burglarized a VFW post
      and an American Legion post between November 26, 2017 and
      November 29, 2017.

            On December 10, 2018, the Appellant entered a negotiated
      guilty plea to one (1) count of Burglary and three (3) counts of
      Criminal Trespass.     The Appellant’s conviction violated the
      probationary term of his original sentence. Thereafter, on April
      23, 2019, this [c]ourt revoked the two (2) year probationary
      sentence on 10 CR 1590 and re-sentenced the Appellant to
      twenty-four (24) – forty-eight (48) months state incarceration.
      On May 1, 2019, the Appellant filed a Motion for Reconsideration
      of Sentence, alleging an improperly calculated prior record RFEL
      score, absence of a Gagnon I [hearing], improper probation
      revocation, and challenging the discretionary aspects of the
      Appellant’s consecutive sentence. The Commonwealth filed a
      response, and this [c]ourt conducted a hearing on June 10, 2019.
      Subsequently, this [c]ourt denied the Appellant’s motion in its
      entirety on June 28, 2019.


Trial Court Opinion, 8/5/20, at 1-3 (citations omitted).




                                     -2-
J-A03009-21



                               Timeliness of Appeal

      At the outset, we must determine whether this appeal is properly before

us.    “The    question   of   timeliness   of   an   appeal   is   jurisdictional.”

Commonwealth v. Moir, 766 A.2d 1253, 1254 (Pa. Super. 2000) (citation

omitted). “In order to preserve the right to appeal a final order of the trial

court, a notice of appeal must be filed within thirty days after the date of entry

of that order.” Id. (citing, inter alia, Pa.R.A.P. 903(a)).

      Rule 708(E) of the Pennsylvania Rules of Criminal Procedure provides

that “[a] motion to modify a sentence imposed after a revocation shall be filed

within 10 days of the date of imposition.” Id. “The filing of a motion to modify

sentence will not toll the 30-day appeal period.” Id. “Under this rule, the

mere filing of a motion to modify sentence does not affect the running of the

30-day period for filing a timely notice of appeal. Any appeal must be filed

within the 30-day appeal period unless the sentencing judge within 30 days

of the imposition of sentence expressly grants reconsideration or vacates the

sentence.”     Pa.R.Crim.P. 708 (comment) (citing          Commonwealth v.

Coleman, 721 A.2d 798, 799 n.2 (Pa. Super. 1998); Pa.R.A.P. 1701(b)(3)).

      Here, the trial court resentenced Appellant on April 23, 2019, and

Appellant filed a timely post-sentence motion which the court denied on June

28, 2019. Appellant filed an untimely notice of appeal on July 8, 2019. See

Pa.R.A.P. 903(a); Pa.R.Crim.P. 708(E). However, in its June 28, 2019 order

denying Appellant’s post-sentence motion, the trial court incorrectly stated

that Appellant had the “right to file a notice of appeal within 30 days of the

                                      -3-
J-A03009-21



entry of this Order.” Order, 6/28/19. As the order misstated the law and

improperly advised Appellant of his appeal rights, we decline to quash. See

Commonwealth v. Coolbaugh, 770 A.2d 788, 791 (Pa. Super. 2001)

(declining to quash untimely appeal where trial court misstated appeal

period); Commonwealth v. Larkin, 235 A.3d 350, 353 (Pa. Super. 2020)

(“[T]his Court [has] noted that we have many times declined to quash an

appeal when the defect resulted from an appellant’s acting in accordance with

misinformation relayed to him by the trial court.”).

                                   Anders

      On October 22, 2020, Counsel filed an Anders brief, in which she avers

that Appellant’s appeal is frivolous, and requests permission from this Court

to withdraw from representation.     Appellant did not file a response to the

Anders brief or raise any additional claims.

      It is well settled that when presented with an Anders brief, we may not

review the merits of the underlying issues without first determining whether

counsel has properly requested permission to withdraw. Commonwealth v.

Wimbush, 951 A.2d 379, 382 (Pa. Super. 2008) (citation omitted).

Therefore, we address the particular mandates that counsel seeking to

withdraw pursuant to Anders must follow.           These mandates and the

protection they provide arise because a criminal defendant has a constitutional

right to a direct appeal and to counsel on appeal. Commonwealth v. Woods,

939 A.2d 896, 898 (Pa. Super. 2007).

      We have explained:

                                     -4-
J-A03009-21


         Direct appeal counsel seeking to withdraw under Anders must file
         a petition averring that, after a conscientious examination of the
         record, counsel finds the appeal to be wholly frivolous. Counsel
         must also file an Anders brief setting forth issues that might
         arguably support the appeal along with any other issues necessary
         for the effective appellate presentation thereof.

         Anders counsel must also provide a copy of the Anders petition
         and brief to the appellant, advising the appellant of the right to
         retain new counsel, proceed pro se or raise any additional points
         worthy of this Court’s attention.

         If counsel does not fulfill the aforesaid technical requirements of
         Anders, this Court will deny the petition to withdraw and remand
         the case with appropriate instructions (e.g., directing counsel
         either to comply with Anders or file an advocate’s brief on
         Appellant’s behalf).

Id. (citations omitted).

         Additionally, there are requirements as to the content of the Anders

brief:

         [T]he Anders brief that accompanies court-appointed counsel’s
         petition to withdraw … must: (1) provide a summary of the
         procedural history and facts, with citations to the record; (2) refer
         to anything in the record that counsel believes arguably supports
         the appeal; (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that the
         appeal is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that have
         led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. If counsel has satisfied the above requirements,

it is this Court’s duty to review the trial court proceedings to determine

whether there are any non-frivolous issues that the appellant could raise on

appeal. Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018)

(en banc).



                                         -5-
J-A03009-21



      Instantly, Counsel has complied with the requirements of Anders.

Counsel filed a petition with this Court stating that after reviewing the record,

she finds the appeal to be wholly frivolous. Petition to Withdraw as Counsel,

10/22/20, ¶ 7.    In conformance with Santiago, Counsel included in the

Anders brief summaries of the facts and procedural history, as well as

discussion of the issues she believes may arguably support Appellant’s appeal.

See Anders Brief at 5-26. Also, Counsel sets forth her conclusion that the

appeal is frivolous with citation to relevant authority. Id. Finally, Counsel has

attached to her petition to withdraw the letter she sent to Appellant, along

with Counsel’s petition and Anders brief. Petition to Withdraw as Counsel,

10/22/20, Ex. A. Counsel’s letter advised Appellant of his right to proceed pro

se or with private counsel, and raise any additional issues he deems worthy

of this Court’s consideration.      Accordingly, we proceed to Appellant’s

substantive claims.

                                     Issues

Appellant presents the following questions for our consideration:

      A.    WHETHER THE [TRIAL] COURT ERRED WHEN IT FAILED TO
            HOLD A GAGNON II HEARING AS REQUIRED BY 42 PA. C.S.
            § 9771, AND PA. R. CRIM. P. 908?

      B.    WHETHER THE [TRIAL] COURT FAILED TO STATE ON THE
            RECORD THE REASONS FOR THE SENTENCE IMPOSED ON
            HIS GAGNON VIOLATION AS REQUIRED BY 42 PA. C.S. §
            9721(B)?

      C.    WHETHER THE SENTENCE ON APPELLANT’S PROBATION
            VIOLATION IS EXCESSIVE, HARSH, ARBITRARY AND



                                      -6-
J-A03009-21


              CONTRARY TO THE FUNDAMENTAL NORMS OF SENTENCING
              IN THIS COMMONWEALTH?

       D.     WHETHER THE IMPOSITION OF THE 24 TO 48 MONTHS
              SENTENCE OF CONFINEMENT ON APRIL 23, 2019
              FOLLOWING    THE   REVOCATION    OF  APPELLANT’S
              PROBATION VIOLATED THE DOUBLE JEOPARDY CLAUSE OF
              THE FIFTH AMENDMENT AS APPLIED TO THE STATES
              THROUGH THE FOURTEENTH AMENDMENT?

Anders Brief at 4.

       Appellant first claims “his due process rights . . . were violated” because

the trial court erred in failing to hold a Gagnon II2 hearing prior to revoking

his original sentence. Anders Brief at 14. This issue is waived and frivolous.

       It is well-settled that “issues not raised in the lower court are waived

and may not be raised for the first time on appeal.” Pa.R.A.P. 302(a). 3

             Our Pennsylvania Rules of Appellate Procedure and our case
       law provide the well-established requirements for preserving a
       claim for appellate review. It is axiomatic that “[i]ssues not raised
       in the lower court are waived and cannot be raised for the first
       time on appeal.”        Pa.R.A.P. 302(a).      “The absence of a
       contemporaneous objection below constitutes a waiver” of the
       claim on appeal. Commonwealth v. Powell, [] 956 A.2d 406,
       423 ([Pa.] 2008); Tindall v. Friedman, 970 A.2d 1159, 1174
       (Pa. Super. 2009) (“On appeal, we will not consider assignments
____________________________________________


2 Gagnon v. Scarpelli, 411 U.S. 778 (1973); see also Commonwealth v.
Starr, 234 A.3d 755, 762 (Pa. Super. 2020) (explaining when probationer is
detained based on an alleged probation violation, due process requires a
Gagnon I hearing to determine if there is probable cause that probationer
committed a violation of his probation, followed by a second more
comprehensive Gagnon II hearing where the court determines whether to
revoke probation).

3 “[T]he mere filing of an Anders brief and petition to withdraw will not serve
to resuscitate claims that were already waived upon the filing of the notice of
appeal.” Commonwealth v. Cox, 231 A.3d 1011, 1016-17 (Pa. Super. 2020)
(citing Pa.R.A.P. 302(a)).

                                           -7-
J-A03009-21


       of error that were not brought to the tribunal’s attention at a time
       at which the error could have been corrected or the alleged
       prejudice could have been mitigated.”) (citation omitted)).

Commonwealth v. Rodriguez, 174 A.3d 1130, 1144–45 (Pa. Super. 2017).

Furthermore, when an appellant includes an issue in his Pa.R.A.P. 1925(b)

statement, such inclusion does not “resurrect” a waived claim. Id. at 1145

n.6 (citing Steiner v. Markel, 968 A.2d 1253 (Pa. 2009)).

       As a result of Appellant pleading guilty to new crimes and thus incurring

new convictions, the trial court revoked Appellant’s probation and resentenced

him to 24 to 48 months of incarceration.            At the April 23, 2019 hearing,

Appellant’s counsel did not mention or object to the court’s alleged failure to

conduct a Gagnon II hearing prior to revoking Appellant’s probation. See

N.T., 4/23/19, at 1-9. Further, and as Counsel notes, Appellant failed to raise

the issue in his post-sentence motion with the trial court.4 See Appellant’s

Petition for Reconsideration of Sentence, 5/1/19; Anders Brief at 14.

Consequently, we agree with the trial court that Appellant’s issue is waived

and therefore frivolous. See Trial Court Opinion, 8/5/20, at 9 (“Appellant’s

claim is waived as he did not object at the time of revocation and re-sentence

or   in   any   post-sentence      motion.”)     (footnote   omitted).   See   also

Commonwealth v. Montalvo, 956 A.2d 926, 936 (Pa. 2008) (recognizing

____________________________________________


4 While Appellant challenges the trial court’s alleged failure to conduct a
Gagnon I hearing in his post-sentence motion, he subsequently abandons
the issue in his Rule 1925(b) concise statement. See Appellant’s Concise
Statement, 9/25/19. Accordingly, this issue was also waived. See Pa.R.A.P.
1925 (b)(4)(vii) (“Issues not included in the [concise statement of errors
complained of on appeal] . . . are waived.”).

                                           -8-
J-A03009-21



“general rule that, in order to preserve a claim on appeal, a party must lodge

a timely objection”) (citing, inter alia, Commonwealth v. May, 887 A.2d 750,

758 (Pa. 2005) (“To the extent the claims would sound in trial court error,

they are waived due to the absence of contemporaneous objections.”);

Pa.R.A.P. 302 (“Issues not raised in the lower court are waived and cannot be

raised for the first time on appeal.”).

      In his second and third issues, Appellant challenges the discretionary

aspects of his sentence. “The right to appellate review of the discretionary

aspects of a sentence is not absolute, and must be considered a petition for

permission to appeal.” Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265

(Pa. Super. 2014). “An appellant must satisfy a four-part test to invoke this

Court’s jurisdiction when challenging the discretionary aspects of a sentence.”

Id. We conduct this four-part test to determine whether:

      (1) the appellant preserved the issue either by raising it at the
      time of sentencing or in a post[-]sentence motion; (2) the
      appellant filed a timely notice of appeal; (3) the appellant set forth
      a concise statement of reasons relied upon for the allowance of
      appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises
      a substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted).

      Here, we declined to quash Appellant’s notice of appeal for untimeliness

due to trial court error; Appellant preserved his sentencing issues in a post-

sentence motion; and Appellant has included in his brief a Pa.R.A.P. 2119(f)




                                      -9-
J-A03009-21


statement.    See Anders Brief at 10-11.      Therefore, we examine whether

Appellant presents a substantial question for review.

      Appellant argues his sentence is excessive and the trial court “failed to

state on the record the reasons for the sentence imposed on his Gagnon

violation as required by 42 PA. C.S. § 9721(B).” Anders Brief at 20 (bold-

type and capitalization omitted). We have held that such a challenge presents

a substantial question for our review. See Commonwealth v. Derry, 150

A.3d 987, 994-95 (Pa. Super. 2016) (claim that VOP sentencing court failed

to consider factors under 42 Pa.C.S.A. § 9721(b) raises a substantial

question).

      With regard to the merits of Appellant’s claims, we recognize:

      In selecting from the alternatives set forth in subsection (a), the
      court shall follow the general principle that the sentence imposed
      should call for confinement that is consistent with the protection
      of the public, the gravity of the offense as it relates to the impact
      on the life of the victim and on the community, and the
      rehabilitative needs of the defendant. . . . In every case in which
      the court imposes a sentence for a felony or misdemeanor . . . the
      court shall make as a part of the record, and disclose in open court
      at the time of sentencing, a statement of the reason or reasons
      for the sentence imposed.

42 Pa.C.S.A. § 9721(b).

      “Revocation of a probation sentence is a matter committed to the sound

discretion of the trial court and that court’s decision will not be disturbed on

appeal in the absence of an error of law or an abuse of discretion.”

Commonwealth v. Ahmad, 961 A.2d 884, 888 (Pa. Super. 2008) (citation

omitted).    Following revocation, a sentencing court need not undertake a


                                     - 10 -
J-A03009-21


lengthy discourse for its reasons for imposing a sentence of total confinement,

but the record as a whole must reflect the sentencing court’s consideration of

the facts of the crime and character of the offender.        Commonwealth v.

Crump, 995 A.2d 1280, 1283 (Pa. Super. 2010).

      In imposing sentence, the trial court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. The trial court should refer to the defendant’s prior
      criminal record, age, personal characteristics, and potential for
      rehabilitation. However, where the sentencing judge had the
      benefit of a presentence investigation report, it will be presumed
      that he or she was aware of the relevant information regarding
      the defendant’s character and weighed those considerations along
      with mitigating statutory factors. Additionally, the sentencing
      court must state its reasons for the sentence on the record. 42
      Pa.C.S.A. § 9721(b). The sentencing judge can satisfy the
      requirement that reasons for imposing sentence be placed on the
      record by indicating that he or she has been informed by the pre-
      sentencing report; thus properly considering and weighing all
      relevant factors.

Commonwealth v. Fowler, 893 A.2d 758, 767-68 (Pa. Super. 2006) (citing

Commonwealth v. Boyer, 856 A.2d 149, 154 (Pa. Super. 2004)) (citations

omitted).

      At sentencing, the trial court stated that it reviewed Appellant’s pre-

sentence investigation report.     N.T., 4/23/19, at 4.       The court further

emphasized Appellant’s repeated failure to accept responsibility for his

criminal conduct, his prior but unsuccessful opportunities for rehabilitation,

and his lack of remorse. See id. at 4-7. We discern no error. “[W]here the

sentencing court imposed a standard-range sentence with the benefit of a pre-

sentence    report,   we   will   not     consider   the   sentence   excessive.”



                                        - 11 -
J-A03009-21


Commonwealth v. Corley, 31 A.3d 293, 298 (Pa. Super. 2011).

Additionally, “[i]n those circumstances, we can assume the sentencing court

was aware of relevant information regarding the defendant’s character and

weighed those considerations along with mitigating statutory factors.”      Id.

We agree with Counsel that Appellant’s sentencing claims are frivolous.

      In his fourth issue, Appellant argues the trial court violated the double

jeopardy clause of the United States Constitution by revoking his probation

and resentencing him. “[T]he question of whether a defendant’s constitutional

right against double jeopardy was infringed is a question of law.”

Commonwealth v. Kuykendall, 2 A.3d 559, 563 (Pa. Super. 2010). “Hence,

our scope of review is plenary and our standard of review is de novo.” Id.

      Our Supreme Court has explained that “probation and parole are not

part of the criminal prosecution[.]” Commonwealth v. Mullins, 918 A.2d

82, 85 (Pa. 2007).     “Revocation of probation and resentencing does not

implicate double jeopardy precisely because revocation is not a second

punishment for the original conviction, but rather is an integral element of the

original conditional sentence.” Commonwealth v. Johnson, 967 A.2d 1001,

1005 (Pa. Super. 2005) (citation omitted).

      Instantly, the trial court revoked Appellant’s probation and resentenced

him to 24 to 48 months of incarceration. Because the trial court’s revocation

“is not a second punishment,” but part of Appellant’s original sentence, there

was no double jeopardy violation, and we agree with Counsel that this issue


                                     - 12 -
J-A03009-21


is frivolous. Anders Brief at 26 (“Counsel concedes that the [trial] court had

the authority to revoke the previously imposed sentence for robbery and to

impose a new sentence[.] . . . Consequently, [C]ounsel acknowledges that the

sentence imposed on April 23, 2019 does not constitute an illegal sentence.”).

      Finally, our independent review reveals no other non-frivolous issues

Appellant could raise on appeal.    See Dempster, 187 A.3d at 272.        We

therefore grant Counsel’s petition to withdraw and affirm Appellant’s judgment

of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/14/2021




                                    - 13 -